Citation Nr: 9901778	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-48 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a left forearm 
scar, currently evaluated as noncompensably (zero percent) 
disabling.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The claims of entitlement to service connection for a 
psychiatric disorder, to include PTSD, and a permanent and 
total disability rating for pension purposes will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veterans left forearm scar is not productive of poor 
nourishment, with repeated ulceration; tenderness and pain 
upon objective demonstration; or other limitation of 
function.

3.  There is no competent medical evidence of a nexus between 
current bilateral hearing loss and service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veterans left forearm scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 
4.118, Diagnostic Code 7805 (1998).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable evaluation for a left 
forearm scar

As a preliminary matter, the Board finds that the veterans 
claim for a compensable evaluation for a left forearm scar is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected condition has become 
more severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VAs duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

The RO initially granted service connection for a left 
forearm scar in a November 1978 rating decision in light of 
service medical records from January 1968 showing treatment 
for a left forearm laceration.  A noncompensable (zero 
percent) evaluation was assigned, effective from August 1978.  
This evaluation has since remained in effect and is at issue 
in this case.

The veteran underwent a VA bones examination in November 
1994.  This examination revealed a six inch well-healed scar 
in the antecubital fossa, which was one-half inch wide at the 
widest point.  No foreign body was palpable.  Upper strength 
was 2/5 on the left, as was grip strength.  The thumb was 
noted to barely oppose all fingers bilaterally, and there was 
no evidence of swelling or deformity.  The veteran had full 
range of motion of the elbows, wrists, hands, and fingers.  
The diagnoses were a history of a shell fragment wound, with 
a questionable foreign body, and ulnar neuritis.  X-rays of 
the left forearm, dated in November 1994, were negative for 
fractures, dislocation, subluxation, or other clinically 
significant bone or joint abnormalities.  An electromyography 
(EMG) study from November 1994 revealed no electrodiagnostic 
evidence of left cervical radiculopathy or entrapment 
neuropathy.  

The veteran also underwent a VA muscles examination in June 
1996.  During this examination, the veteran complained of 
pain, weakness, numbness, and paresthesias of the left 
forearm.  The examiner noted an 8.5 centimeter scar beginning 
in the mid forearm on the volar aspect and traveling toward 
the radial side of the forearm and proximal almost to the 
elbow.  Other small scars near the volar flexor crease of the 
elbow were noted, but the examiner indicated that there were 
no adhesions noted in any of the scars.  Range of motion 
testing of the left elbow revealed extension to zero degrees, 
flexion to 140 degrees, pronation to 85 degrees, and 
supination to 85 degrees.  Range of motion testing of the 
left wrist revealed flexion to 35 degrees and extension to 45 
degrees.  An examination of strength of the left forearm and 
hand revealed weakness of the extensor hallucis brevis of 
approximately 4/5.  Wrist extension was full at 5/5, while 
wrist flexion was slightly weak at 4+/5.  Intrinsic 
musculature of the hand showed no weakness or atrophy 
bilaterally, and grip strength on the left was 4+/5, slightly 
weaker than on the right side.  An examination of sensation 
of the forearm revealed increased two point discrimination on 
the left digits, greater than one centimeter and 
approximately 13 millimeters in the median and ulnar nerve 
distribution.  Two point discrimination was less than one 
centimeter and normal on the radial distribution.  The 
veteran had a positive Tinels sign at the wrist and at the 
cubital fossa.  Tinels sign was noted to be negative 
supraclavicular.  The veteran also had a positive Phalens 
test, with no evidence of increased pain with palpation in 
the area or with general range of motion.  The impressions 
were possible cubital nerve entrapment of median and ulnar 
nerves, flexor weakness, and possible carpal tunnel syndrome.  

The examiner who conducted the June 1996 VA examination 
provided an addendum to this examination report in August 
1996.  In this addendum, the examiner addressed the questions 
of whether there was a possible tendon injury at the time of 
the veterans laceration and whether there was any evidence 
of related ulnar nerve entrapment, medial nerve entrapment, 
or possible carpal tunnel syndrome.  The examiner noted that 
the only in-service references to a laceration injury to the 
left forearm were from January 1968, and there was no 
information from these records regarding a tendon injury.  
The examiner also noted that a November 1970 examination of 
the left forearm was normal and that the December 1994 EMG 
study was normal, with no evidence of nerve entrapment or 
carpal tunnel syndrome in either forearm.  In conclusion, the 
examiner noted that the veteran suffered a laceration to the 
left forearm, with no clinically recorded evidence of tendon 
laceration or EMG evidence of nerve entrapment.  The examiner 
indicated that the veterans weakness demonstrated on 
examination may be due to disuse or secondary to pain or 
patient malingering.

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide otherwise, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The RO has assigned a noncompensable (zero percent) 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998).  Under this section, scars are for evaluation on the 
basis of limitation of function of the affected part or 
parts.

In view of this, the Board has considered whether the 
veterans left forearm scar is productive of limitation of 
function of the left wrist or elbow.  In this regard, the 
Board observes that the veteran is right-handed.  However, 
there is no evidence of favorable ankylosis of the elbow at 
an angle between 90 and 70 degrees (the criteria for a 30 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5205 (1998)); limitation of flexion of the forearm to 100 
degrees (the criteria for a 10 percent evaluation under 
Diagnostic Code 5206); limitation of extension of the forearm 
to 45 degrees (the criteria for a 10 percent evaluation under 
Diagnostic Code 5207); forearm flexion limited to 100 degrees 
and extension limited to 45 degrees (the criteria for a 20 
percent evaluation under Diagnostic Code 5208); favorable 
ankylosis of the wrist in 20 to 30 degrees of dorsiflexion 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5214); or dorsiflexion of less than 15 degrees, or 
palmar flexion limited in line with the forearm (the criteria 
for a 10 percent evaluation under Diagnostic Code 5215).  

Also, with regard to the question of the existence of left 
carpal tunnel syndrome, the Board observes that the veterans 
December 1994 EMG study was negative for electrodiagnostic 
evidence of left cervical radiculopathy or entrapment 
neuropathy. While the veterans June 1996 VA examiner 
questioned the existence of nerve entrapment or carpal tunnel 
syndrome, this same examiner noted in an August 1996 addendum 
that there was no evidence of any nerve entrapment or carpal 
tunnel syndrome.  Overall, there is no evidence of record 
establishing that the veterans left forearm scar is 
productive of limitation of functioning of the left wrist or 
elbow.

The Board has also considered whether a compensable 
evaluation is warranted under any of the other diagnostic 
criteria regarding scars, but there is no evidence of a 
superficial and poorly nourished scar, with repeated 
ulceration (the criteria for a 10 percent evaluation under 
Diagnostic Code 7803), or a superficial scar which is tender 
and painful on objective demonstration (the criteria for a 10 
percent evaluation under Diagnostic Code 7804).  Rather, the 
evidence supports a noncompensable evaluation for the 
veterans left forearm scar under Diagnostic Code 7805.

The Board has based its decision in this case upon the 
applicable provisions of the VAs Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left forearm scar has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Entitlement to service connection for bilateral hearing 
loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for service connection.  The veteran has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107].  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. at 498.  

An audiological evaluation included with the veterans 
February 1966 entrance examination revealed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
0
5
0
0
5

The veterans January 1969 separation examination report 
contains no findings pertaining to hearing loss, but his 
Report of Medical History from the same date is negative for 
ear trouble and hearing loss.  

The veteran was treated for bilateral otitis media in October 
1978, but the records of this treatment contain no references 
to hearing loss.  Similarly, the report of a November 1978 VA 
examination contains no findings pertaining to hearing loss.  
Treatment records from Kenneth M. Hodge, M.D., dated in 
January 1988, indicate surgery for chronic otitis media, 
right side, with cholesteatoma, but these treatment records 
contain no information pertaining to hearing loss aside from 
the veterans subjective complaints of right ear hearing loss 
following an August 1987 automobile accident.  An August 1990 
treatment record from the University of Kentucky Hospital in 
Lexington, Kentucky indicates that an audiological 
examination revealed a moderate to severe mixed or conductive 
hearing loss in both ears, with excellent word recognition 
scores.  However, no specific findings were noted.  The 
veteran failed to report for VA audiological examinations in 
November 1993 and January 1994.

In this case, as the veteran has not appeared for a VA 
audiological examination, there are no pure tone threshold 
findings confirming that the criteria for a bilateral hearing 
loss disability under 38 C.F.R. § 3.385 (1998) have been met.  
However, even assuming that the veteran currently has a 
bilateral hearing loss disability, in view of the August 1990 
record from the University of Kentucky Hospital, there is no 
competent medical evidence of a nexus between such disability 
and service, as there is no competent medical opinion or 
other evidence suggesting a relationship between such a 
disability and service.  

Indeed, the only evidence of such a nexus is the lay opinion 
of the veteran, as suggested in a lay statement received by 
the RO in November 1993.  However, the Board would point out 
that the veteran has not been shown to possess the medical 
expertise necessary to establish a nexus between a currently 
diagnosed disorder and service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Therefore, the veterans lay contentions, 
alone, do not provide a sufficient basis upon which to find 
this claim to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. at 93. 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for bilateral hearing loss is well grounded.  In 
the absence of competent medical evidence to support the 
veterans claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 (there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a well-grounded 
claim).

In this case, the RO denied the veterans claim for service 
connection for bilateral hearing loss on the merits in the 
appealed March 1994 rating decision, while the Board has 
denied this claim as not well grounded.  Nevertheless, 
regardless of the basis of the ROs denial, the Board 
observes that the Court has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but, instead, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded-claim analysis.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veterans claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

Entitlement to a compensable evaluation for a left forearm 
scar is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.


REMAND

The statutory and regulatory scheme for awarding a total 
rating for nonservice-connected pension benefits purposes 
sets forth both objective (average person) and subjective 
standards for assessing unemployability.  Pursuant to that 
scheme, a total rating for pension purposes may be based 
solely upon objective criteria, upon a combination of 
objective and subjective criteria, or, in special cases, upon 
subjective criteria alone.  See 38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 
4.17 (1998).  See also Talley v Derwinski, 2 Vet. App. 282, 
287-8 (1992).

Additionally, the Court has held that each disability in a 
pension case must be assigned a percentage rating, that the 
RO should discuss the diagnostic codes used in denying a 
claim, that a rating decision may not be based on an 
examination that was conducted before all relevant evidence 
was gathered, and that the effect of physical pain on 
employability must be addressed.  See Roberts v. Derwinski, 2 
Vet. App. 387, 390 (1992).

As noted above, the RO denied the veterans claim for a 
permanent and total disability evaluation for pension 
purposes in a March 1994 rating decision.  The nonservice-
connected disabilities listed in this decision included minor 
psychomotor seizures, evaluated as 20 percent disabling; 
hypertensive vascular disease, evaluated as 10 percent 
disabling; and PTSD and hearing loss, evaluated as 
noncompensably (zero percent) disabling.  Also, as noted 
above, service connection is in effect for a left forearm 
scar, currently evaluated as noncompensably disabling.

However, a review of the veterans medical records reveals 
that the veteran has been treated for numerous disorders for 
which the RO has not assigned disability evaluations to date.  
These disabilities include narrowing of the fifth lumbar 
interspace, degenerative joint disease of C6-C7, asthma, 
sinusitis, hyperlipidemia, and otitis media; such 
disabilities should be included in the combined nonservice-
connected disability evaluation.  While the record reflects 
that the veteran failed to report to VA general medical and 
mental disorders examinations in January 1998 on account of 
being incarcerated, the Board nevertheless finds that a new 
VA examination (or examinations, if necessary) would be 
helpful in adjudicating the veterans claim.

Additionally, with regard to the veterans claim for service 
connection for a psychiatric disorder, the Board observes 
that, in a statement received by the RO in November 1993, the 
veteran reported psychiatric treatment from the Louisville VA 
Medical Center (VAMC).  Also, in a November 1994 statement, 
the veterans representative requested that records of such 
treatment be obtained and associated with the veterans 
claims file.  To date, however, there is no indication from 
the claims file that the RO has made efforts to retrieve such 
records.  If possible, these records should be obtained and 
added to the claims file.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  

Therefore, in order to fully and fairly adjudicate the 
veterans claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Louisville 
VAMC and request all available treatment 
records of the veteran.  Any records not 
previously contained in the claims file 
must be associated with the claims file.

2.  Then, the RO should afford the 
veteran a VA examination (or multiple 
examinations, if deemed necessary) of 
sufficient scope to cover all 
disabilities suggested by the claims file 
or by the veterans complaints, symptoms, 
or findings at the time of the 
examination(s).  The claims file should 
be made available to the examiner(s), and 
the examiner(s) should review the entire 
claims file in conjunction with the 
examination(s).  All noted complaints or 
symptoms having a medical cause should be 
covered by a definitive diagnosis.  
Appropriate studies should be obtained as 
necessary.  The examiner(s) should offer 
opinions as to the impact of each of the 
diagnosed disabilities on the veterans 
employability and as to whether the 
veteran is currently unemployable.  A 
complete rationale should be provided for 
all opinions expressed, and the 
examination report(s) should be typed.

3.  Then, regardless of whether or not 
the veteran appears for the requested 
examination(s), the RO should 
readjudicate the veterans claim for a 
permanent and total disability rating for 
pension purposes.  In doing so, the RO 
should assign disability evaluations for 
all disabilities shown by the evidence of 
record and include those in the combined 
evaluation for nonservice-connected 
disabilities.  The RO should also 
consider all recent regulatory changes to 
the VAs Schedule for Rating 
Disabilities, including those regarding 
mental, cardiovascular, and respiratory 
disorders.  Additionally, the ROs 
readjudication of this case should be 
consistent with 38 C.F.R. §§ 4.15-4.17 
(1998) and with Talley and Roberts.  The 
RO should also readjudicate the veterans 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND to obtain additional development 
and adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  No action is required of the veteran until he is 
so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
